248 F.2d 948
Roy SMITH, Appellant,v.UNITED STATES of America, Appellee.
No. 13179.
United States Court of Appeals Sixth Circuit.
October 22, 1957.

W. E. Badgett, Knoxville, Tenn., for appellant.
John C. Crawford, Jr., and James M. Meek, Knoxville, Tenn., for appellee.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
Appellant Roy Smith was jointly indicted with his brother, Gay Smith, and Ronald Chaney for conspiracy to violate certain sections of the Internal Revenue Code. Five other alleged co-conspirators were named, but they were not indicted. Gay Smith and Chaney entered pleas of guilty. Appellant Roy Smith entered a plea of not guilty and, upon trial, was convicted by the verdict of a jury. He was sentenced by the trial judge to thirty months' imprisonment.


2
The main contention of appellant is that the district judge should have granted his motion for acquittal, made at the conclusion of the introduction of all the evidence in the case. He avers further that error was committed in the admission of certain portions of testimony of several of the witnesses. We think that no reversible error inheres in any of the rulings of the court in the admission of testimony.


3
Upon thoughtful consideration of the evidence in the case, we have reached the conclusion that there is substantial evidence to support the verdict of the jury that appellant was guilty of conspiracy as charged in the indictment. He was clearly tied in with a conspiracy to transport large quantities of tax-unpaid liquor from Tennessee to wholesale purchasers in Michigan.


4
Accordingly, the judgment of the district court is affirmed; and it is so ordered.